Citation Nr: 0727740	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In July 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO in Huntington, 
West Virginia.  A copy of the hearing transcript is of record 
and has been reviewed.  During such hearing, the veteran 
filed a motion to advance his case on the docket, and in the 
following month, such motion was granted.  


FINDINGS OF FACT

1.   In May 1984, the RO denied the veteran's service 
connection claim for bilateral hearing loss, claimed as 
secondary to radiation exposure; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence received since the May 1984 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss.

3.   There is no evidence of compensable sensorineural 
hearing loss within one year after discharge from service, 
and there is no evidence showing that the veteran's hearing 
loss is related to active service, to include any in-service 
radiation exposure or acoustic trauma.  





CONCLUSIONS OF LAW

1.  A May 1984 rating decision denying the veteran's service 
connection claim for bilateral hearing loss, claimed as 
secondary to radiation exposure, is final.  38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1983); currently 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

2.  Evidence received since the May 1984 rating decision that 
denied the service connection claim for bilateral hearing 
loss, is new and material, and the veteran's service 
connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a December 2002 letter and a March 
2004 statement of the case.  These documents essentially 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  The Board finds that any 
defect concerning the timing of the notice requirement was 
harmless error.  

Service medical records pertinent to the veteran are 
unavailable.  In 1983, the National Personnel Records Center 
(NPRC) conducted searches for morning reports and hospital 
reports in an effort to locate any records showing treatment 
for hearing problems, as well as any exposure to radiation.  
However, NPRC's search was unsuccessful.  As a result, the 
Board finds that additional searches for the veteran's 
service medical records would be futile.  In cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains NPRC search 
results, lay statements, internet article, a hearing 
transcript, and post-service medical records from private 
providers, and VA Medical Centers in Cincinnati, and 
Chillicothe, Ohio.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

Below, the Board finds that there is sufficient evidence to 
reopen the veteran's claim for bilateral hearing loss, 
however, there is insufficient evidence to warrant 
entitlement to service connection on the merits.  In light of 
the denial of the veteran's service connection claim for 
bilateral hearing loss on the merits, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error). 


II.  New and Material Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a May 1984 decision, the RO denied service connection for 
bilateral hearing loss, claimed as secondary to radiation 
exposure, and the veteran was notified of that decision in 
the same month.  The veteran did not file a timely appeal and 
that decision became final.  38 C.F.R. § §§ 3.104, 19.129, 
19.192 (1983); currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

Since the May 1984 rating decision is final, the veteran's 
service connection claim for bilateral hearing loss may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In November 2002, the veteran sought to reopen his service 
connection claim for bilateral hearing loss.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's service 
connection claim for hearing loss was a May 1984 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the May 1984 decision.  

Evidence offered since the claim was denied in May 1984 
includes VA medical evidence, private medical evidence, the 
veteran's contentions, internet articles, and a hearing 
transcript.  Significantly, the newly-received statements and 
hearing testimony from the veteran reflect that the veteran 
attributes his bilateral hearing loss to acoustic trauma 
sustained as a result of atomic bomb testing conducted in 
Desert Rock, Nevada in 1953.  The Board finds that the newly-
received statements and testimony from the veteran 
substantially differ from his previous contention that his 
hearing loss was due to in-service radiation exposure.  
Presuming the newly-received statements and hearing testimony 
credible for the purposes of reopening the claim, they relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  The newly received evidence raises 
a reasonable possibility of establishing the claim.  Id.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence to reopen the service 
connection for bilateral hearing loss.  


III.  Entitlement to service connection

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he initially attributed to 
in-service radiation exposure.  He now contends that his 
hearing loss is related to acoustic trauma from the effects 
of atmospheric nuclear testing (Operation Upshot - Knothole) 
in Desert Rock, Nevada in 1953. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).

a.  Acoustic Trauma

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to acoustic 
trauma from the effects of atmospheric nuclear testing 
(Operation Upshot - Knothole) in Desert Rock, Nevada in 1953. 

Medical evidence of record confirms that the veteran 
currently has profound, bilateral, sensorineural hearing 
loss, thereby satisfying the first element of his service 
connection claim.  However, there is no objective evidence of 
hearing loss during service.  As noted, the RO, in September 
1983, requested that the NPRC furnish any medical evidence 
showing treatment for hearing problems, in pertinent part.  
In response, the NPRC, indicated that morning reports and 
hospital reports did not show that the veteran was treated 
for hearing problems during service.

Further, there is no evidence of sensorineural hearing loss 
within one year of the veteran's discharge in service.  
Hearing loss was noted on an October 1983 VA examination 
report, and bilateral sensorineural hearing loss was 
confirmed during a consultation in the same month.  As the 
first objective evidence of bilateral hearing loss is dated 
more than three decades post-service, sensorineural hearing 
loss cannot be presumed to have been incurred in service.   

Finally, there is no objective evidence of a nexus between 
the veteran's current hearing loss and any in-service 
acoustic trauma.  In denying the claim, the Board also points 
out that the veteran reported a 40 year post-service history 
of occupational noise exposure while working as a carpenter 
without the use of protection (see August 1997 VA examination 
report).  

b.  Radiation Exposure

Alternatively, the veteran attributes his hearing loss to in-
service exposure to radiation while observing atmospheric 
nuclear testing in Desert Rock, Nevada in 1953.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity."  Hearing loss is not included on the list of 
presumptive diseases.

Bilateral hearing loss is also not listed as a "radiogenic" 
disease under the provisions of 38 C.F.R. § 
3.311(b)(2)(xxii).  Therefore, there is also no basis for 
service connection under this regulation.

The Board has also considered whether the veteran's hearing 
loss is directly related to in-service radiation exposure.  
In this regard, as noted, the NPRC found no evidence 
reflecting that the veteran was exposed to radiation during 
service.  VA and private medical evidence of record fails to 
medically relate the veteran's current hearing loss to any 
in-service radiation.  Thus, absent objective evidence of in-
service exposure to radiation, and a medical opinion linking 
the veteran's bilateral hearing loss to radiation exposure in 
service, there is no basis for entitlement to service 
connection for bilateral hearing loss based directly on 
exposure to radiation. 

Although the veteran, his daughter, and other persons who 
provided buddy statements believe that the veteran's current 
hearing loss is attributable to his period of active service, 
their opinions as to a medical matter are without probative 
value because they, as laypersons, are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the veteran's 
service connection claim for bilateral hearing loss, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).







ORDER

New and material evidence has been submitted to reopen a 
service connection claim for bilateral hearing loss.  To that 
extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


